Citation Nr: 1748499	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. For clarification purposes, the Board will note a limited procedural history of this claim. In August 2011, the Veteran filed a timely notice of disagreement requesting reconsideration for his claims for entitlement to service connection for IHD and for a bilateral foot disability. In response, the RO issued a Statement of the Case on October 6, 2011 confirming the denial of both conditions. Thereafter, the Veteran, by way of his representative, filed a letter requesting reconsideration of the "7/12/11 rating decision, which denied SC for ischemic heart disease." See Correspondence dated on December 19, 2011. The Veteran also asserted that he had additional evidence supporting his in-service exposure to Agent Orange.

Review of the claims file reflects that the RO accepted this letter in lieu of a formal VA Form 9. As the Board has previously noted, this letter was considered an untimely substantive appeal of the Veteran's claim, as it was received after the 60 day appeal period. 38 C.F.R. § 20.302. Nevertheless, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant. Therefore, a failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim. Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

The Board found that the record clearly established that the Veteran desired to proceed with his IHD claim, as evidenced by his continued correspondence and submissions. See December 2011 letter and adjoining documents. Moreover, this claim was certified for appeal by the RO in a June 2012 VA Form 8. Therefore, the Board found that the RO waived the time requirements for filing a substantive appeal for this claim by certifying the case for appeal. See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42 -46. As a result of the foregoing, the Board also waived the filing of a timely substantive appeal and found that it had jurisdiction over this matter.

Finally, it is noted that the Veteran did not request a hearing before the Board in the December 2011 letter. In that regard, the RO in its March 2012 Supplemental Statement of the Case, specifically informed the Veteran of this omission. The RO then included an additional VA Form 9 and requested that he submit the completed document with his preference for a hearing. The record is silent as to a response from the Veteran. Additionally, since that date, neither the Veteran nor his representative has requested to appear before the Board. Therefore, the Board found that there was no hearing request pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that he has developed IHD as a result of his service, to include possible in-service exposure to Agent Orange. 

As the Board has previously noted, Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam. Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service"). See 38 C.F.R. § 3.307 (a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. If such exposure to chemical herbicides is established, certain diseases, including IHD, are presumed to be due to chemical herbicide exposure. 38 C.F.R. § 3.309 (e) (2016). Based upon the evidence of record, the Board conceded in-service exposure to herbicides in the May 2016 Remand. 

The Veteran was afforded a VA IHD examination in March 2012. In the May 2016 Remand, the Board found this examination inadequate for adjudication purposes. In pertinent part, the examination report indicated that the Veteran did not have IHD, but provided no real rationale for this determination. Furthermore, the record was silent as to any diagnostic or physical testing conducted on examination. Rather, on examination only an in-person interview appeared to have been conducted. Notably, this interview revealed that the Veteran suffered from continued chest pains and had previously been informed that he suffered a heart attack. The Board determined that those reports warranted an actual physical examination and that the Veteran should be afforded a new VA examination to determine the current nature and etiology of any present heart condition. Additionally, the Board determined that based upon the Veteran's reports of receiving treatment for a heart disorder of some kind, that an attempt should be made to obtain medical treatment records which might substantiate that claim.  

The Veteran was afforded a new VA examination in November 2016. The diagnosis on this examination was hypertensive heart disease. The examiner stated that the Veteran did not have a diagnosis of ischemic heart disease and was not on any medications that one would generally use to treat IHD. It was noted that the Veteran took Statin but that this was specifically for dyslipidemia and that he also took Lisinopril for hypertension. The examiner indicated that neither of these diagnoses had been shown to be etiologically related to Vietnam service as a result of exposure to herbicide agents. Rather, both diagnoses have strong genetic and age related parameters and neither is in the class known as ischemic heart disease. See November 2016 VA Examination Report.

The above opinion notwithstanding, in a separate section of the November 2016 examination the examiner marked "yes" in response to a question as to whether any of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease. He indicated that angina was the qualifying condition. Id. Therefore, the Board finds that it is unclear from the November 2016 opinion whether or not the Veteran has a diagnosis of IHD.

Additionally, the examiner noted that the Veteran had been scheduled for an EKG the same day as the examination was conducted, and that an echocardiogram was ordered but not yet scheduled. The examiner indicated that when the results were available that they would be attached as an addendum to the examination report. See November 2016 VA Examination Report. 

To date, no such addendum containing EKG or echocardiogram results has been added to the record. Given the seeming conflict between the examiner's statement that the Veteran does not have IHD and his indication that the Veteran's angina was a symptom of IHD, as well as the absence of diagnostic testing which might shed further light on the Veteran's condition, the Board finds that an addendum opinion is necessary to provide further clarification. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from November 2016 to the present, particularly the results of any EKG or echocardiogram testing and associated opinions. If no such records are located, that fact should be documented in the claims file.

2. After accomplishing the development above, return the claims file to the VA examiner who provided the November 2016 examination report. The claims file and a copy of this remand must be made available to the examiner. The examiner shall note in the examination report that the record and the remand have been reviewed. If the VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a. In light of any additional EKG or echocardiogram results as requested by the November 2016 examination, the examiner should again diagnose and describe all disabling heart conditions found to be present, and specifically indicate whether the Veteran has ischemic heart disease.  The examiner should clarify whether the noted angina in the November 2016 VA examination report that the Veteran experiences is indicative of, a symptom of, or a manifestation of IHD. 

If the examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

3. Readjudicate the service connection claim on appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




